DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the partitioner".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11,13 29-35, and 39-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116)

Regarding claim 1 Ness et al. discloses a system for detecting one or more characteristics of single partitions in a flowing series of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, comprising (i) a conduit configured to flow the partitions within the conduit in single file, wherein the conduit comprises an interrogation region; (See Ness Fig. 10C wherein a conduit 76 is provided to flow partitions single file and comprises an interrogation region, i.e. wherein light 364 strikes, and one or more characteristics of the partitions is detected.)

 (ii) at least one excitation source for supplying electromagnetic radiation at a first wavelength or range of wavelengths to excite a first component, if present, within a partition in the interrogation region of the conduit, (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein an excitation source supplies electromagnetic radiation and a first wavelength to excite a dye in a partition and emit a second wavelength.)
 
 (iii) a first detection element for detecting electromagnetic radiation at a second wavelength or range of wavelengths emitted by the first component, if present, in response to the electromagnetic radiation from the at least one excitation sources; (See Ness Figs. 7 and 14 and Ness Col. 7 Lines 1-10 wherein a detection element detects EM radiation at a second wavelength which is emitted from the first component.)

wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the first wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region., and wherein the transmittance of electromagnetic radiation in the second wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.

Ness does not specifically disclose the device further comprising an apparatus operably connected to the conduit downstream of the interrogation region configured to recover at least a portion of the second fluid, wherein the recovered second fluid is substantially free of first fluid.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising  an apparatus operably connected to the conduit downstream of the interrogation region configured to recover at least a portion of the second fluid, wherein the recovered second fluid is substantially free of first fluid. (See Ness ‘116 Abstract and Figs. 7  and [0214] wherein there is an oil recovery apparatus 766, i.e. a device configured to recover at least a portion of the second fluids, downstream of a detection region 764.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an apparatus to recover the second fluids as described by Ness ‘116 in the device of Ness because doing so is known in the art of droplet generators and doing so allows recycle and recovery of used materials reducing replacement costs associated therewith as would be desirable in the device of Ness.

 Regarding claim 2 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 20% of the first and second wavelength or range of wavelengths.  (See Ness Figs.9 and 13-15 wherein the light in the first and second wavelengths is transmitted though the channel walls at a high level, i.e. greater than 20% transmittance.)

 Regarding claim 3 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

 Regarding claim 4 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)


 Regarding claim 5 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region is a tube.  (See Ness Col. 17 Lines 17-23 wherein the interrogation region is a tube.)

 Regarding claim 7 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)


 Regarding claim 8 Ness et al. discloses all the claim limitations as set forth above as well as the device that is configured so that when a first partition is passing through the interrogation region, not more than 10% of the electromagnetic radiation incident on the detection element due to one or more components in a partition is from one or more partitions other than the first partition.   (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)


.  Regarding claim 9 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.


 Regarding claim 10 Ness et al. discloses all the claim limitations as set forth above as well as the device the system comprises an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to less than 10% of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction.  (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)

Regarding claim 29 Ness et al. discloses a system for detecting one or more characteristics of single partitions in a flowing series of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, comprising (i) a conduit configured to flow the partitions within the conduit in single file, wherein the conduit comprises an interrogation region; (See Ness Fig. 10C wherein a conduit 76 is provided to flow partitions single file and comprises an interrogation region, i.e. wherein light 364 strikes, and one or more characteristics of the partitions is detected.)

 (ii) at least one excitation source for supplying electromagnetic radiation at a first wavelength or range of wavelengths to excite a first component, if present, within a partition in the interrogation region of the conduit, (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein an excitation source supplies electromagnetic radiation and a first wavelength to excite a dye in a partition and emit a second wavelength.)
 
 (iii) a first detection element for detecting electromagnetic radiation at a second wavelength or range of wavelengths emitted by the first component, if present, in response to the electromagnetic radiation from the at least one excitation sources; (See Ness Figs. 7 and 14 and Ness Col. 7 Lines 1-10 wherein a detection element detects EM radiation at a second wavelength which is emitted from the first component.)

wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the first wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region., and wherein the transmittance of electromagnetic radiation in the second wavelength or range of wavelengths is the same or substantially the same around the circumference of the interrogation region. (See Ness Fig. 10C wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.
Ness et al. discloses that the device comprising a plurality of excitation sources including at least a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
Ness et al. discloses the device wherein the first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)

Ness does not specifically disclose the device further comprising an apparatus operably connected to the conduit downstream of the interrogation region configured to recover at least a portion of the second fluid, wherein the recovered second fluid is substantially free of first fluid.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a an apparatus operably connected to the conduit downstream of the interrogation region configured to recover at least a portion of the second fluid, wherein the recovered second fluid is substantially free of first fluid. (See Ness ‘116 Abstract and Figs. 7  and [0214] wherein there is an oil recovery apparatus 766, i.e. a device configured to recover at least a portion of the second fluids, downstream of a detection region 764.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an apparatus to recover the second fluids as described by Ness ‘116 in the device of Ness because doing so is known in the art of droplet generators and doing so allows recycle and recovery of used materials reducing replacement costs associated therewith as would be desirable in the device of Ness.

Regarding claim 30 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising at least 3 excitation sources.  (See Ness Fig. 14 wherein there are three excitation sources 562)

Regarding claim 31 Ness et al. discloses all the claim limitations as set forth above as well as the device comprising a single detection element.  (See Ness Fig. 14 wherein the system comprises a single, i.e. stand alone, detection element 568)

Regarding claim 32 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube.  (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

 Regarding claim 33 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 34 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. -7- DRPWRKS-001 CON5_ResptoRR.docxU.S. Patent Application No.: 17/021,884Patent Response to Restriction RequirementDocket No.: DRPWRKS-OO1.CON5 (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

 Regarding claim 39 Ness et al. discloses all the claim limitations as set forth above as well as the device the system comprises an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to less than 10% of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction.  (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)


 Regarding claim 2 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 20% of the first and second wavelength or range of wavelengths.  (See Ness Figs.9 and 13-15 wherein the light in the first and second wavelengths is transmitted though the channel walls at a high level, i.e. greater than 20% transmittance.)
	Furthermore assuming arguendo with respect to such a feature it is noted that one of ordinary skill in the art at the time of filling would recognize that the channel of Ness is specifically required to transmit the first and second wavelengths and would have been motivated to chose a channel which transmits such wavelengths to the greatest extent possible, i.e. greater than 20%, in order to obtain the most clear and bright optical signals to allow detection of materials in the device.  Thus utilizing a channel having a transmittance of greater than 20% for first and second wavelengths would have been obvious to one of ordinary skill in the art at the time of invention in order to optimize the clarity and level of optical signals.

Regarding claim 11 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

 Regarding claim 35 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claim 13 Ness et al. discloses the device being utilized to perform PCR and amplification but does not specifically disclose a reactor fluidly connected and upstream of the detector.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of Ness because such a reactor fulfills the need for a device to perform PCR as specifically espoused by Ness and such a reactor allows one to perform PCR in an automated fashion as would be desirable in Ness.

Regarding claim 40 Ness et al. discloses the device being utilized to perform PCR and amplification but does not specifically disclose a reactor fluidly connected and upstream of the detector.

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of Ness because such a reactor fulfills the need for a device to perform PCR as specifically espoused by Ness and such a reactor allows one to perform PCR in an automated fashion as would be desirable in Ness.

Regarding claim 41 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a system configured to separate the partitions prior to the interrogation region of the detector operably connected to the conduit upstream of the interrogation region.  (See Ness Col. 8 Lines 15-30 wherein there is a singulator, i.e. system configured to separate the partitions prior to the interrogation region of the detector, said singulator located and connected to the conduit upstream of the interrogation region.)

Regarding claim 42 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein at least 80% of surfaces of all components of the system that come into contact with the first fluid or portions of the first fluid have greater affinity for the second fluid than for the first fluid. (See Ness wherein the second fluid, i.e. oil, has less affinity for the walls of the system components than the first fluids which are reactive materials.)  
Furthermore It is noted that such limitations are directed to materials worked on by the device, i.e. first and second fluids, and one is fully capable of providing first fluids which have greater affinity for the components of the system than the second fluid. See MPEP 2115.

Regarding claim 43 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a vessel for the recovered second fluid operably connected to the apparatus.  (See Ness ‘116 [0214] and Fig. 7 wherein gravity separation requires a vessel for the recovered second fluid and 776 where it is retured to oil reservoir, i.e. a vessel.)

Regarding claim 44 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the apparatus is configured to recover at least 20% of the second fluid. (See Ness ‘116  [0214] wherein the apparatus is fully capable and configured to recover at least 20% of the second fluid if one so wished.  Such limitations are directed to intended uses of the claimed device see MPEP 2114.

Regarding claim 45 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 46 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a system configured to separate the partitions prior to the interrogation region of the detector operably connected to the conduit upstream of the interrogation region.   (See Ness Col. 8 Lines 15-30 wherein there is a singulator, i.e. system configured to separate the partitions prior to the interrogation region of the detector, said singulator located and connected to the conduit upstream of the interrogation region.)

Regarding claim 47 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein at least 80% of surfaces of all components of the system that come into contact with the first fluid or portions of the first fluid have greater affinity for the second fluid than for the first fluid.  (See Ness wherein the second fluid, i.e. oil, has less affinity for the walls of the system components than the first fluids which are reactive materials.)  
Furthermore It is noted that such limitations are directed to materials worked on by the device, i.e. first and second fluids, and one is fully capable of providing first fluids which have greater affinity for the components of the system than the second fluid. See MPEP 2115.

Regarding claim 48 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising (iv) at least one excitation source for supplying electromagnetic radiation at a third wavelength or range of wavelengths to excite a second component, if present, within a partition in the interrogation region of the conduit, and (v) second detection element for detecting electromagnetic radiation at a fourth wavelength or range of wavelengths emitted by the second component, if present, in response to the electromagnetic radiation from the at least one excitation sources.   (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)

Regarding claim 49 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the wall of the interrogation region transmits at least 80% of the first and second wavelength or range of wavelengths. (See Ness Fig. 10C wherein the wall of the interrogation region passes substantially all light into and out thereof)
In regards to the transmittance of wavelengths being greater than 80%  is noted that one of ordinary skill in the art at the time of filling would recognize that the channel of the prior art is specifically required to transmit the first and second wavelengths and would have been motivated to choose a channel which transmits such wavelengths to the greatest extent possible, i.e. greater than 80%, in order to obtain the most clear and bright optical signals to allow detection of materials in the device.  Thus utilizing a channel having a transmittance of greater than 80% for first and second wavelengths would have been obvious to one of ordinary skill in the art at the time of invention in order to optimize the clarity and level of optical signals.
.
Regarding claim 50 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a vessel for the recovered second fluid operably connected to the apparatus.  (See Ness ‘116 [0214] and Fig. 7 wherein gravity separation requires a vessel for the recovered second fluid and 776 where it is returned to oil reservoir, i.e. a vessel.)

Regarding claim 51 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the apparatus is configured to recover at least 20% of the second fluid. (See Ness ‘116  [0214] wherein the apparatus is fully capable and configured to recover at least 20% of the second fluid if one so wished.  Such limitations are directed to intended uses of the claimed device see MPEP 2114.


Regarding claim 52 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.) 

Regarding claim 53 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)


Claims 14  and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116) as applied to claims above, and further in view of Ness et al. (US 2012/0190033) herein referred to as Ness ‘033)

Regarding claim 14 Ness et al. discloses all the claim limitations as set forth above but does not describe a specific intake system to place materials into the system.

Ness ‘033 discloses a system for creating and detecting partitions of a first fluid in an immiscible second fluid comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to a detector, but not both at the same time. (See Ness ‘033 Fig. 2 wherein an intake system 136 is in fluid communication with a sample container 86 having the first fluid 84 when in a first configuration, i.e. valve 102 position, and in fluid communication with a detector 94 in a second configuration, i.e. valve 102 other position.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an intake system with switchable positions as described by Ness ‘033 in the device of Ness et al. because such an intake system allows introduction of multiple sample materials into a detection device as would be desirable in the device of Ness et al.


Regarding claim 37 Ness et al. discloses all the claim limitations as set forth above but does not describe a specific intake system to place materials into the system.

Ness ‘033 discloses a system for creating and detecting partitions of a first fluid in an immiscible second fluid comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to a detector, but not both at the same time. (See Ness ‘033 Fig. 2 wherein an intake system 136 is in fluid communication with a sample container 86 having the first fluid 84 when in a first configuration, i.e. valve 102 position, and in fluid communication with a detector 94 in a second configuration, i.e. valve 102 other position.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an intake system with switchable positions as described by Ness ‘033 in the device of Ness et al. because such an intake system allows introduction of multiple sample materials into a detection device as would be desirable in the device of Ness et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 8- 14 and 41-45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116) .

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11471886 include all the limitations of claims 1-2, 5-6, 8-12, and 14 and 41-45 and are generally more specific.
In regards to the transmittance of wavelengths being greater than 80%  is noted that one of ordinary skill in the art at the time of filling would recognize that the channel of the prior art is specifically required to transmit the first and second wavelengths and would have been motivated to choose a channel which transmits such wavelengths to the greatest extent possible, i.e. greater than 80%, in order to obtain the most clear and bright optical signals to allow detection of materials in the device.  Thus utilizing a channel having a transmittance of greater than 20% for first and second wavelengths would have been obvious to one of ordinary skill in the art at the time of invention in order to optimize the clarity and level of optical signals.
Regarding the interrogation region being a tube it is noted that such a modification would have required a mere change in shape of the region which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising  an apparatus operably connected to the conduit downstream of the interrogation region configured to recover at least a portion of the second fluid, wherein the recovered second fluid is substantially free of first fluid. (See Ness ‘116 Abstract and Figs. 7  and [0214] wherein there is an oil recovery apparatus 766, i.e. a device configured to recover at least a portion of the second fluids, downstream of a detection region 764.)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an apparatus to recover the second fluids as described by Ness ‘116 in the device of U.S. Patent No. 11471886 because doing so is known in the art of droplet generators and doing so allows recycle and recovery of used materials reducing replacement costs associated therewith as would be desirable in the device of U.S. Patent No. 11471886.


Regarding claims 13 Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of U.S. Patent No. 11471886 because such a reactor allows one to generate detectable partitions and perform PCR in an automated fashion as would be desirable in U.S. Patent No. 11471886


Claims 3-4, 7, and 29-37, and 39-40 and 46-53 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11471886 in view of Ness et al. (US 2017/0144116 herein referred to as Ness ‘116)  and further in view of Ness et al. (US 8,730,479). 
This is a nonstatutory double patenting rejection.

Regarding claims 3-4 and 7 and 52 U.S. Patent No. 11471886 discloses all the limitations therein and is generally more specific but does not disclose the specific utilization of a plurality of excitation sources and PMT detectors.


Ness et al. discloses a detection system for detecting elements in partitions wherein a detection device as the device comprising both a first excitation source as well as a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
The first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Also Ness discloses wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

It would have been obvious to one of ordinary skill in the art to utilize a specific arrangement of multiple excitation sources and PMT detectors as described by Ness et al. in the device of U.S. Patent No. 11471886 because such detection sources and elements are known to allow the accurate detection of multiple partitions flowing in a conduit as would be desirable in the device of U.S. Patent No. 11471886


Regarding claims 29-37,39, 46-51 and 53 U.S. Patent No. 11471886 discloses all the limitations therein and is generally more specific but does not disclose the specific utilization of a plurality of excitation sources and PMT detectors.

Ness et al. discloses a detection system for detecting elements in partitions wherein a detection device as the device comprising both a first excitation source as well as a second excitation source that emits electromagnetic radiation at a third wavelength or range of wavelengths causing a second component of a partition, if present, to emit electromagnetic radiation at a fourth wavelength or range or wavelengths, wherein the interrogation region comprises a wall having the same or substantially the same transmittance for the third wavelength or range of wavelengths around the circumference of the interrogation region, and having the same or substantially the same transmittance for the fourth wavelength or range of wavelengths around the circumference of the interrogation region.  (See Ness Fig. 7 and 14 and Col. 6 Lines 49-65 wherein there is a second excitation source that emits a third wavelength and excites a second dye in partitions to produce a fourth wavelength and wherein the wall of the interrogation region passes light into and out thereof and thus the transmittance is substantially the same around the circumference of the interrogation region.)
The first and second excitation sources and the detection element are situated less than 10 degrees away from a plane normal to the direction of flow of the partitions through the interrogation region.  (See Ness Fig. 14 wherein the first and second excitation sources 562 and detection element 568 include surfaces which are in a plane, i.e. less than 10 degrees away, normal to the direction of flow through the interrogation region as shown by the arrow.)
Also Ness discloses wherein the detection element comprises a silicon photomultiplier or photomultiplier tube. (See Ness Col. 7 Lines 1-10 wherein the detection element comprises photomultiplier tubes.)

It would have been obvious to one of ordinary skill in the art to utilize a specific arrangement of multiple excitation sources and PMT detectors as described by Ness et al. in the device of U.S. Patent No. 11471886 because such detection sources and elements are known to allow the accurate detection of multiple partitions flowing in a conduit as would be desirable in the device of U.S. Patent No. 11471886

Regarding claims 40 Ness ‘116 discloses a device for performing detection of fluid partitions in emulsions further comprising a reactor for initiating or modulating a reaction in the partitions, fluidly connected to the detector and upstream from a detector. (See Ness ‘116 Abstract and Figs. 1 and 12-13 wherein reactors such as 916 and 952 are provided in fluid connection to droplet detections and upstream thereof.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a reactor fluidly connected and upstream of a detector as described by Ness ‘116 in the device of U.S. Patent No. 11471886 because such a reactor allows one to generate detectable partitions and perform PCR in an automated fashion as would be desirable in U.S. Patent No. 11471886

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799